Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 1 of 33 PageID: 1503




                              EXHIBIT 23
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 2 of 33 PageID: 1504




                                                                     Fl
                            lrr
                            1r




                                                 NE\AI



                       Roqunsr non Quer-TEICATIoNS FoR

                                  Specral CouNspr Fon
                                    FIREARMS SepETy
                                        LrrrcarroN


                                   Date Issued: August 16, 2018

                      Question & Answer Cut-ofT Date: September          17   ,2018
                                  Proposals Due: October 17.2018




                                        GURBTR S. GR-LWAL

                              Ar-roRNFry   Gr-rNFrRAr.   oF NEw JERSEy



                                       Mr(]rEr.r.E r.. Mlt.t.ER

                                   DrREcroR, DrvrsroN oF LAw

         ST,\TE oI. Nt]w JDRSEY, DEPARTMENT oF LAw AND PUBLIC SAFETY, DIvISIoN OF LAW

    Richard J. Hughes Justice Complex,25 Market Street, PO Box           ll2,   Trenton, NJ 08625-0112
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 3 of 33 PageID: 1505




     1.0   PURPoSE AND INTENT


           The Attorney General of Nerv Jersey, through the Department of Law and Public Safety,

           Division of Law, serves as the legal representative and counsel for the departments,

           boards. otfices, commissions, and other instrumentalities              of   State government, its

           officers, and employees. The Attorney General issues this Request for Qualifications

           intending to select Special Counsel fbr the Scope of Services as described in Section 3.0

           below.

           l.l      The Attorney General will designate one or more attorneys from the Division of

                    Law and/or Office of the Attomey General in the Department of Law and Public

                    Safety who    will   be the sole point(s)   of contact for all matters pertaining to this

                    engagement and who          will    oversee and coordinate the activities     of   Special

                    Counsel.

           1.2      The firm selected to serve as Special Counsel must comply with all local, State,

                    and federal laws. rules. and regulations applicable to the engagement and to the

                    services to be performed thereunder.

           1.3      Compensation for a firm selected as Special Counsel shall be consistent with the

                    provisions set fbrth in Section 8.0 below.

           1.4 A firm selected to serve as Special Counsel must designate for each matter
                    assigned pursuant to this Request tbr Qualifications one lawyer in that firm who

                    will be the principal point of contact for that matter and who will         be primarily

                    responsible   for handling the matter on behalf of the State. The firm               may

                    nonetheless, consistent with the requirements of the Outside Counsel Guidelines,

                    available   for review at          htto://rwwv.n i.sov/oas/law/ pdflrlqs/oae-dol-Outside-



                                                   PAGE-2-oFl8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 4 of 33 PageID: 1506




                   Counsel-Guidelines.pdf, described in Section 5.0 below, utilize more than one

                   lawyer from the fimr to provide legal services in any one matter.

     2.0   MINIMUM REQUIREMENTS

           AT A MINIMUM, RESPONDING FIRMS MUST HAVE THE FOLLOWING
           QUALIFICATION:

           Substantial experience in litigation pertaining to reducing or seeking damages for the

           impacts     of flrearm violence or similar public safety impact litigation claims,       under

           federal law and New Jersey law.

           IN ADDITION. AT A MINIMUM:

           Each lawyer whom the firm proposes        will    be primarily responsible for matters assigned

           under this Request for Qualifications must have five or more years of experience in

           public safety impact litigation.

     3.0   SCoPE oF SERvICES


           3.1    The firm(s) selected as Special Counsel will be required to handle all aspects of

                  providing representation to the Attorney General in his role as Chief Law

                   Enforcement Officer, the New Jersey State Police, the New Jersey Division of

                  Criminal Justice, the Commissioner of Health as the State official responsible for

                  public health, or other State officials or agencies impacted by gun safety issues in

                   litigation seeking to remedy and reduce gun violence impacts in the State ofNew

                  Jersey.

           3.2    If   legal action is approved by the Attorney General, the firm(s) may be retained to

                  prepare, commence, and manage Iitigation on          behallofthe Attorney General,   the

                  Neu, Jersey State Police, the New Jersey Division             of Criminal   Justice. the



                                                P^or,- I   -of l8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 5 of 33 PageID: 1507




                   Conrmissioner of Health or other State officials or agencies, under the supervision

                   and control of the Attorney Ceneral. Preparation may include significant pre-

                   filing evaluative and investigative work. Litigation will include: drafting
                   pleadings, motions, briefs and all other papers to be filed in court; conducting and

                   responding   to      discovery; attending     all pre{rial, trial and post-trial court
                   appearances; conducting settlement negotiations and handling appeals. Counsel

                   will also be expected to handle all     issues arising in the litigation, including all

                   issues that must be raised in compliance with the entire controversy doctrine.


     {.0   TERM

           The term    of the   Special Counsel designation made pursuant           to this   Request for

           Qualifications   will be from the notillcation that the firm        has been designated and

           approved as Special Counsel for Firearms Sat'ety Litigation until a new list of firms is

           designated and approved for the same practice area, and             for a sufficient period   to

           complete all matters for which the firm has been retained.

     5.0   OUTSIDE CoUNSEL GUIDELINf,S


           Counsel designated as Special Counsel and retained on any specific matter shall comply

           with the Outside Counsel Guidelines. The Outside Counsel Guidelines may be updated

           from time to time.      [f   your firm is designated as Special Counsel, by submitting        a


           proposal, you agree that whenever your firm is retained,         it shall abide by the Outside

           Counsel Guidelines as written, as well as with any updates that may be made during the

           terrn of the designation.




                                                 l'^cE-4-or l8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 6 of 33 PageID: 1508




          5.1   CoNFLICT oI. INTEREST


                Section   Ill   of the Outside Counsel Guidelines requires that counsel be free of any

                conflict of interest. Please note that the State, as a public entity, is precluded by

                the Rules of Professional Conduct from waiving conflicts of interest. See RPC

                1.8(l) and RPC 1.9(d). Ifyour firm is designated as Special Counsel, you have                                a


                continuing obligation during the term                              of the designation to   disclose   to   the

                Attomey General any actual or potential conflicts. Additionally, retained counsel

                shall not disclose any confidential information learned or received in any way as

                part of a retention, either during the retention or at any time after the retention has

                concluded.

          5.2   EI,I]CTRoNIC BILt,ING


                Special Counsel retained for a specific matter shall be required to electronically

                bill the Division of Law for their services in accordance w'tth the Outside Counsel

                Guidelines.

          5.3   CoSTS


                Special Counsel shall have resources sufficient to advance all costs, including the

                costs of the preparatory work described below and the costs of any necessary

                expefts. Billing for costs shall be done in accordance with the Outside Counsel

                Guidelines.

    6.0   REeuEsr FoR QuALrFrcATroNs PRocEss

          6.1   SUBN{rssroN


                Proposals must be submitted                      in PDF format to the following email address:
                Outsid ecoun    se   I   RFO lrll larv.   n i oas.   so v   .   The subject line must be marked "Special


                                                           PAG|--j-orl8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 7 of 33 PageID: 1509




                 Counsel Request tbr Qualifications fbr     FIREARM SAFETY LITGATION." ln

                 addition, one original executed copy, including the cover sheet provided in

                 Exhibit B, all fbrms and certification required in Exhibit A, and a completed

                 Diversity Questionnaire provided in Exhibit C, must be marked "Special Counsel

                 Request   for   Qualifications   lor FIREARM SAFETY LITGATION" and
                 delivered no later than 3:00 p.m. on the proposal due date appearing on the cover

                 of this Request for Qualitications to:

                                           Joseph Fanaroff
                                      Assistant Attorney General
                                        DIVISION OF LAW
                                 R. J. HUGHES JUSTICE COMPLEX
                                        First Floor-West Wing
                                             P.O. Box I l2
                                           25 Market Street
                                   Trenton, New Jersey 08625-0112

     PLEASE NOTE THAT PDF SUBMISSIONS CAN NOT EXCEED 25 MB DUE TO
     \ETWORK LIMITATIONS.

           6.2   RrieuEs'r FoR QuALrrrrcA'rroNS QLrES'noN ANI) ANSwrrR Pr,lRIoI)

                 The Division    of Law will      accept questions pertaining   to this   Request for

                 Qualifications from    all potential bidders electronically.    Questions shall be

                 directed to David C. Apy, AAG, at the following email address:

                                         rlqquestions@larv.njoag.gov

                 Please note that the subject line    of your email must specifically be      marked

                 "Question about Special Counsel Request for Qualifications for FIREARM

                 SAFETY LITGATION." Questions will be accepted until 5:00 p.m. on the date

                 for question and answer cut off appearing on the cover of this Request for




                                              PACE-6-oFl8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 8 of 33 PageID: 1510




                Qualifications. Answers to all questions received will be published solely as an

                addendum posted on the Division of Law's website.

          6.1   ADDENDA TO THE REQUEST FoR QUALII.-ICATIONS


                ln the event that it   becomes necessary      to clarify or revise this     Request for

                Qualifications, such clarification     or revision will be by addendum.            Any

                addendum to this Request for Qualifications     will   become part of this Request for

                Qualifications and part ofany designation ofa firm as Special Counsel as a result

                of this Request for Qualifications. The due date for proposals may be changed by

                an addendum.

          6.4   SoLE RESPoNSIBILITY oF 1I'ID BIDDER To MoNIToR FoR ADDENDA.

                It is the sole responsibility of the bidder to make itself knowledgeable of any
                addendum to this Request for Qualifications.

                Any addendum will be published solely on the Division of Law's website:

                                       lT   ttp://www.ni. gov/oag/law/rfqs.htm

                No addendum will be mailed to any bidder, even if the bidder received the

                Request for Qualifications by mail.

          6.5   PUBLIC RICoRDS


                All   documents and information submitted         in   response   to this   Request for

                Qualifications generally shall be made available to the general public as required

                by applicable law.

          6.6   STATE NoT R-ESPoNSIBLE FoR CoSTs


                The State shall not be responsible lbr any expenses in the preparation             and

                presentation of the proposals and oral interviews,     if any, or for the disclosure of


                                               PACE-7-oFl8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 9 of 33 PageID: 1511




                   any information or material received in connection with the solicitation, whether

                   by negligence or otherwise.

    7.0   REQUIRED CoMPoNENTS             oF PRoPoSAL IN                    RESPoNSE      To THIS    RE,QUEST FoR

    QUALIFICATIoNS

          Proposals submitted in response to this Request for Qualifications must respond to each

          of the following requests in the order indicated. Please do not place each response on a

          separate piece   ofpaper.    Please provide the information requested below                 for all counsel

          who may perform any ofthe requested services.

          7.1      CoVER SHEEI.

                   Complete the cover sheet attached as Exhibit B with the name, address of your

                   firm, contact information for this proposal and the number of attorneys in your

                   firm.   The number of attorneys in your firm shall be used to determine                     if your

                   firm is a large or small law firm for                  purposes   of developing lists of large   and

                   small firms to be designated as Special Counsel in order to further the State's

                   interests in promoting small businesses and facilitate the handling of matters for

                   the State.

          7   .2   PRoFTLE oF EAcrr FrRM


                   A.      Indicate the date the firm was established.

                   B.      Describe the firm's specialty and/or area(s) ofexpertise.

                   C.      Identify the number of employees in the firm in the following categories:

                           licensed attorneys; legal support staff; other support staff.

                   D.      lndicate whether the firm is a small firm or a medium/large                 firm.   For the

                           purposes   of this Request for Qualifications, a small firm has 20 or                    less




                                                 PAG| - ll - ()r,   Ill
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 10 of 33 PageID: 1512




                      full- or pa(-time attomeys. Any firm with more than 20 full- or part-time

                      attorneys   will   be deemed a medium/large firm.

                E     Describe the participation of women and minorities in the           firm.   Please

                      note the number of women paftners and associates, and minority partners

                      and associates, and indicate the percentage of the firm that is owned by

                      women and by minorities.

                F     Provide a description of the firm's presence in New Jersey, if any. Note

                      the location ofeach office, the number of attomeys resident in each office,

                      whether they are partners or associates and whether attorneys not Iicensed

                      in the State ofNew Jersey     will   be assigned to provide any   ofthe requested

                      legal services     if the firm receives a designation pursuant to this Request

                      for Qualifications.

                G     ldentify any State agency or department represented by the firm during the

                      last five years. For each matter. provide the name of the State agency or

                      department, a description of the matter, the dates of the engagement and

                      the name and contact information of the State employee responsible for

                      overseeing the work of the firm on that matter.

                H.    Identify any State agency or department before or against which the firm

                      has regularly appeared on behalf        of other clients.   Please note that the

                      State, as a public entity, is precluded by the Rules of Professional Conduct

                      from waiving conflicts olinterest. See RPC 1.8(l)andRPC 1.9(d).

                I.    Identify any governmental entities, agencies, or political subdivisions,

                      other than the State of New Jersey, that the firm represents or               has




                                              PAGE-9-oFl8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 11 of 33 PageID: 1513




                         represented. Include the time period during which the firm represented

                         each such agency and the nature ofthe work performed.

                   J     Describe the firm's approach to maintaining responsive communication

                         with the Division of Law and keeping the State informed of problems and

                         progress.

                   K     Provide a representative listing of the firm's major private and public

                         sector clients.

          7   .3   QrJAr.I,tcATIoNS AND ExpERIENCU      TN   ARLA oF LAw

                         Identify and give the office location of each attorney who practices in th€

                         area of the law relevant to this Request     for Qualifications.

                   B     Please indicate the percentage      ofthe firm's practice that is in this   area.


                   C     List all lawyers who have at least five years of experience in firearm

                         saf'ety/gun violence impact      or similar impact litigation as described          in

                         Section 3.0 above. Scope of Services.

                   D     State the qualifications and experience of the particular attorneys proposed

                         to staff the work. Demonstrate specifically how each of these attorneys

                         meets the Minimum Requirements set             forth in Section 2.0 above. For

                         each attorney that would be involved in handling the work as Special

                         Counsel pursuant    to this     Request    for Qualifications, provide detailed

                         background information including information as to the areas listed below.

                         Attach a resume for each attorney including:

                         a.      Education, including advanced degrees;

                         b.      Years and j urisdictions of admission to practice;




                                             PACI -   l0-oF l8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 12 of 33 PageID: 1514




                     c.     Number of years engaged in practice in the area of law relevant to

                            this Request for Qualifications;

                     d.     General legal   or other relevant work experience including          an

                            indication of whether the individual has tried any cases and, if so,

                            approximately how many;

                     e.     Any professional distinctions in litigation (e.g., trial certification,

                            teaching experience);

                     f.     Area(s) of specialization; and

                     g.     Office location olthe attorney.

                E.   As to the members of the firm who would be involved in handling the

                     work as Special Counsel, describe the role each would play and             the

                     approximate percentage      of the work that each would              perfbrm.

                     Percentages   for junior lawyers may be listed separately or in            the

                     aggregate.

                F    Describe the firm's approach, manpower, and technical resources to

                     handle document intensive matters, including handling electronically-

                     stored information. Indicate whether the tirm uses a vendor for any aspect

                     ofthese approaches, and if so when, for what, and to what extent.




                                         PACE-ll-oF18
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 13 of 33 PageID: 1515




          7.4   OtherQualificationlnformation

                       ldentify all adverse determinations against the firm or any of its partners,

                       associates or employees        or persons acting on its behall with respect to

                       actions, proceedings, claims, or complaints of any kind under any local,

                       State,   or Federal laws, regulations, court rules, or Rules of Professional

                       Conduct.

                B      Identify and describe in detail any indictments, convictions, or civil

                       offenses arising directly or indirectly from the conduct of business by the

                       firm or any of its partners, associates, employees, or agents.

                C      ldentify any material arrangements, relationships,                  associations.

                       employment, or other contacts that may cause a conflict of interest or the

                       appearance      of a conflict of interest if the firm is     retained as Special

                       Counsel.

                D,     Identify the firm's malpractice insurer and describe the insurance limits.

                E.     Confirm that the firm covers litigation costs, any bonds required by            a


                       court, and any potential liability under Fed.R.Civ.P. I     l.

                F      Confirm that the firm agrees to abide by the Outside Counsel Guidelines

                       billing procedures.

                G      Confirm that upon retention, the firm will provide updated Ownership

                       Disclosure, Affirmative Action Supplement             with Affirmative Action
                       Employee lnformation Report, and the certifications required by N.J.S.A.

                      9:44A-20.13, et seq. and N.J.S.A. 9:44-A20.26, et seq., and Executive

                      Order     ll7   (2008), and Executive Order   ll7   (2005) as further explained in




                                              PAo! - l2 - oF l8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 14 of 33 PageID: 1516




                           Exhibit   A.     These forms are initially required by this Request for

                           Qualifications and then required by law again at any retention.

     8.0   FEES


           8.1    It is anticipated that   fees for the term of this Special Counsel designation and any

                  retention as   a    result   of the designation based upon this this             Request for

                  Qualifications     will be based on a             contingency fee percentage   of the dollars
                  recovered in the assigned firearm safety litigation, and is subject to appropriation.

           8.2    For firearm safety matters addressed in this Request for Qualifications, the State

                  will   accept bid proposals as to the percentage rate              of fee recovered that will

                  constitute payment for services rendered.

           8.3    If the Attomey     General decides to retain a firm, retainer fee agreements          will   be


                  negotiated by the Attorney General consistent with applicable law, but in no event

                  will the percent    rate of fee recovered by the         firm be greater than the percentage

                  provided in the firm's response to this Request for Proposal. In no event will the

                  fee for specific retainer be determined by the firm making a fee application to the

                  court.

     9.0   ADDITIO\AL TER},IS

           9.1    ADDITIoNAL Rt]QTJIREMENTS I.oR ALL OFFICE oF ATToRNEY GENERAL, DIVISIoN
                  OF LAW RETI]NTION AGREEMI]NTS _ EXHIBI A


                  The Additional Requirements set forth in Exhibit               A   are material terms of any

                  Retention Agreement resulting from this Request                    for Qualifications. Your
                  proposal must include all ofthe forms and/or certifications required by Exhibit A.

                  Note, moreover, that a firm selected as Special Counsel shall submit updated




                                                 P   \Gri-   li - of lli
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 15 of 33 PageID: 1517




                certifications and forms   if it is also   retained for a specific matter, when required

                by law.

          9.2   ADDITIoNAI, SUBMISSIoN REQUIREMENTS FoR ALL: OFFICE                       oI.   ATToRNEY
                GENERAL _ DIVERSI,IY QUESTIoNNAIRE, EXHIBIT C


                Your proposal must include a completed Diversity Questionnaire, provided in

                Exhibit   C.   Note, moreover, that a firm selected as Special Counsel shall submit

                updated certifications and forms      if it   is also retained for a specific matter, when

                required by law.

          9.3   No ENDoRSEMENT

                Designation as Special Counsel does not constitute an endorsement by the State            of

                New Jersey, the Attorney General, or the Department of Law and Public Safety.

                A firm designated       as Special Counsel may not promote or advertise                  its

                designation without permission of the Attorney Ceneral.

          9.4   EFFECT oF SUBMITTING A PRoPoSAL


                Submission of a proposal in response to this Request for Qualifications           will not

                bind or otherwise obligate the State ofNew Jersey to include the responding firm

                on the list of Special Counsel.

          9.5   EFFECT oF INCLUSIoN oN      LISl'

                lnclusion of a firm on the list of designated Special Counsel            will not bind or
                otherwise obligate the State of New Jersey to retain the listed firm             for   legal

                services. Inclusion on the list of designated Special Counsel will not guarantee

                any other form of employment or engagement.




                                             PAGF.   I4. oF I8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 16 of 33 PageID: 1518




            9.6     A'rroRNEy GENERAL         AUT HoRITy       Nor coNS'|RAINI-tD

                    Nothing in this Request for Qualifications is intended to limit or constrain the

                    discretion ofl the Attorney General in exercising any authority, duty, prerogative

                    or power established or recognized by the Constitution, statutes, executive orders,

                    regulations, case law, or other applicable law.

     1O.O   SELECTIoN PRoCESS

            t0l     PRoPoSAL RESPoNSIVENESS


                    All   proposals    will be   reviewed          to determine responsiveness. The Attorney

                    General may reject non-responsive proposals without evaluation, but may waive

                    minor non-compliance.

            r0.2.   PRoPoSAL MINIMT]M QUALIFICATIONS


                    Proposals that     fail to meet the Minimum Qualifications set forth in Section 2.0

                    above   will   be immediately rejected and              will not   be evaluated or ranked.

            t0.3    EVALUATIoN oF PRoPoSALS

                    An evaluation committee, with a minimum of three members, will                               evaluate

                    responsive proposals using the following evaluation criteria categories, separate

                    or combined in some manner, and not necessarily listed in order of significance:

                    l.      Knowledge and experience ofattorneys and firm;

                    2.      Resources ofeach      firm;   and

                    3.      Past experience     ofthe State with each firm and/or attorneys.

            10.4    RANKING AND RECOMMI]NDATION OF PROPOSALS


                    The evaluation committee      will    rank proposals based on the criteria in Section 10.3

                    above, and     will   recommend to the Attorney General for designation as Special


                                                   PAGE   -   15   -oF l8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 17 of 33 PageID: 1519




                    Counsel the firms whose proposals the committee finds to be most advantageous

                    to the State. The recommended firms may be divided into two lists, medium/large

                    firms (firms with more than 20 attorneys) and small firnrs (firms with 20 or less

                    attorneys) in order to further the State's interests in promoting small businesses

                    and facilitate the handling of matters for the State.

          I   0.5   OPTIoNAI, INI.ERVII]WS oR ORAL PRESENTATIoNS

                    The Attorney General reserves the right, in his sole discretion, to require

                    interviews or oral presentations from the most qualified firms that submitted

                    proposals prior to making a final determination.

           IO.6     DESICNATION AND APPROVAL


                    The recommendation(s) are submitted              to the Attorney General for     his

                    determination, in his discretion, as to which firm(s), ifany, shall be designated as

                    Special Counsel and his designations must be approved by the Govemor, in his

                    discretion.

           IO.7     NoTIFICATIoN

                    The Division of Law shall notify in writing any firm that is selected of its

                    selection as Special Counsel and the firms designated as Special Counsel shall be

                    D osted   on the Division ol Law,'s website at: hth://www.ni.eo v/ous,4ow/rlis.htm

          IO.8      RISERVED RIGHTS


                    The Attorney General reserves the right to reject any and all proposals received in

                    response to this Request    for Qualifications when determined to be in the State's

                    best interest, and to waive minor noncompliance in a proposal. The Attorney

                    General further reserves the right to make such investigations as he deems



                                                 PAGE   - 16-oF l8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 18 of 33 PageID: 1520




                         necessary as    to the qualifications of any and all firms submitting proposals in

                         response    to this Request for Qualifications. In the event that all proposals         are

                         rejected or   if the Attorney General, at any time, deems the number of qualified

                         firms receiving designations as the result of this Request for Qualifications to be

                         insufficient to meet the potential needs of the Division of Law, the State reserves

                         the right to re-solicit proposals.

     I   I.O   SPI](.IAI, COUT..SEL DESIC\,\I.IONS A\D RE.IAINER ACREENIT]\I.s

               I   I.l   SPECTAL CouNSEt. DESIGNATToN


                         A firm    selected pursuant to this Request for Qualifications for designation as

                         Special Counsel, with the approval of the Attorney General and the Governor,

                         will   be the subject   ofa Special Counsel designation, pursuant to N.J.S.A. 52:l7A-

                         13. A firm may not represent the           State unless    it is given a Special   Counsel

                         designation. A Special Counsel designation, however, is not a retention for                a


                         specific matter and does not entitle a firm to be retained for a specific matter. The

                         terms and conditions set forth in this Request for Qualifications and any addenda

                         shall be the terms and conditions of the Special Counsel Designation.

               I1.2      RETENTIoN LETTER


                         A firm may not     represent the State unless    it also executes a retention letter for   a


                         specific matter or class of matters. A firm selected as Special Counsel and placed

                         on a list may. from time to time, be contacted by the Division of Law for retention

                         on a specific matter. At that time,     if the firm   agrees to the retention, the firm may

                         be required to submit updated certifications, as required by Exhibit A, and will

                         receive a retention letter to countersign. The terms and conditions set forth in this




                                                         PACI,-17-(, l8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 19 of 33 PageID: 1521




                   Request for Qualifications shall be included in the additional terms and conditions

                   in the Retainer Letter.

     12.0   ATTACHMENTS

            Attachments to this Request for Qualifications are:

                   Exhibit A   -   Additional Terms

                   Exhibit B-CoverSheet

                   Exhibit C - Diversity Questionnaire




                                                P^oE - l8   -   o[ l8
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 20 of 33 PageID: 1522




                                       Exhibit A to Spccial Counsel Rctention Agreements
   These additional terms and conditions are required by law, as indicated herein (Additional Terms) and shall be executed by
   the Special Counsel prior to the Division ofLaw executing any Special Coursel Retention Agreement with the Division of
   Law on behalfofany ofits clients. These Additional Terms shall be incorporated into any Special Counsel Retention
   Agreement (Retention Agreement) executed by the Division ofLaw and Special Counsel.

        Special Counsel shall complete the following forms or otherwise satisfy the following requirements prior to the State
        executing a Retention Agreement with Special Counsel:

        A.   OwnershipDisclosure
             The Ownership Disclosure addresses the requirements of\I=Lsf! 52:25-24,2, for any contract or retention agreement
             and must be completed and submitted either with the proposal or with the signed Retention Agreement. The Retention
             Agreement cannot be finalized by the Division of Law unless and until the O\,wership Disclosure is properly
             compieted and accepted. The form can be downloaded from the Department ofTreasury website under the heading
             Vendor Forms. It is located at:
                     httD://wtl1r. state. ni.us/treasurv/pu ase/forms/OwnershioDisclosure.odf

        B.   Aflirmative Action Supplement with Affirmative Actio[ Employee Information Report
             The Affirmative Action Supplement with Affirmative Action Employee Information Report addresses the
             requirements of\LLSA l0:5-31to-34 and N.J.A.C. 17:27 .3 .l et seq., for any contract or retention agreement. The
             Special Counsel agrees that and the Special Counsel must either:

                  complete and submit the Employee Information Report either with the proposal or with the signed Retention
                   Ageement. The Retention Agreement is not completed         unless and until the form is properly completed and
                  submitted to the Division of Law, as well as to the Contract Compliance and Audit Unit within the New Jersey
                  Department of Treasury, Division ofPurchase and Property and long with a $150.00 check. The form can be
                  downloaded from the Department ofTreasury website under the heading Vendor Forms:
                                    http://www.state.n i.us/treasurv/purchase/forms/AA To20Supplement.pdf

                  The instructions for the form are available at
                                    httD ://www.state.ni.us/treasury/p urchase/forms/EmployeelnformationReDortlnstructions-
                                    aa-302ins.pdt
                  or

             )    present a currently Ceflificate of Employee Information Report issued by the Contract Compliance and Audit
                  Unit within the Ncw Jersey Dcpartment ofTreasury, Division ofPurchase and Property; or

             3.   present a copy    ofits existing federally approved or       sanctioned   aflrmative action repon

       C.    New Jersey Business Registration
             Pursuant to LI=LSJ! 52:32-44 (b), Special Counsel must either

                  submit with the signed Retention Agrecment a copy ofa valid New Jersey Business Registration. Ifthe business
                  is not already registered with the New Jersey Division of Revenue, registration can be completed on line at the
                  Division of Revenue website:
                                          http://www.sta1e.ni. us/treasuryhevenue/busrescert.shtml ;
                  or

             2.   advise that a copy ofthe valid New Jersey Business Registralion is on file with the Division        ofLaw.

       D.    Certification of Non-lnvolvement in Prohibited Activities in Iran
             Pursuant to N.J.S.A. 52:32-58, Special Counsel must certiry that neither Special Counsel, nor one of its parents,
             subsidiaries, and/or affiliates (as explained in N.J.S.A. 52:32-56(eX3)), is listed on the Department ofthe Treasury's
             List ofPersons or Entities Engaging in Prohibited Investment Activities in Iran and that neither is involved in any of
             the inyestment activities set forth in N.J.S.A. 52:32-56(f). IfSpecial Counsel is unable to so certiry, Special Counsel
             shall provide a detailed and precise description ofsuch activities. The form is available at:

  Exltibit A to all Omce of Attomey General, Division of Law Retention Agre e$ents 7 /24 /2078                         Page 1 oi 6
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 21 of 33 PageID: 1523




                      hltp:rwww.stale.ni.us/treasury,/purch4se/fonlgDisglpsureoflnvesltlnctltActivitiesinlran-pdf

            E.   New Jersey State W-9 and Vendor Qucstionnaire - NJStart Vendor Registration
                 No Special Counsel shall be paid unless Special Counsel has properly completed New Jersey State W-9 and Vendor
                 Questionnaire on file with the State.

                      lfSpecial Counsel has previously submitted a State of New Jersey W-9 and Vendor Questionnaire, it need not be
                      submitted again. Ifat any time Special Counsel will need to revise its W-9 for any reason, including firm name,
                      address, TIN, Special Counsel shall be required to register to us€ NJStart and make the revisions to the W-9 and
                      Vendor Questionnaire in the NJSmart system.

                     If Special Counsel does not have a New Jersey State W-9 and Vendor Questionnaire on file with the State, the
                      Special Counsel shall be required to register to use NJStart and make the revisions to the W-9 and Vendor
                     Questionnaire in the NJSmart system-

                     General Information, including an explanatory video about NJSmart is available at:
                                   httD://www. state.nj. us/treasurv/Durchase/vendor.shtml

                     Use this link to register for or access the NJSmart system:
                                         https ://www.ni start.sov/bso/


            F.   Two-Year Chapter 5l/Executive Order 117 Certification and Disclosure of Political Contributions
                 P or to entering any Retention Agreement retention agreement under which the State will pay more than $17,500 to
                 the Business Entity proposed as the Special Counsel, the Business Entity shall submit the Certification and Disclosure
                 form, certirying that no contributions prohibited by Chapter 51 have been solicited or made by the Business Entity
                 and reporting all cont butions the Business Entity made during the preceding four years to any political organization
                 organizedunder26U.S.C.'52TofthelntemalRevenueCodethatalsomeetsthedefinitionofaacontinuingpolitical
                 committee@ within the mean of\Llls./L l9:444-3(n) and N.J.A.C. 19:25-1.7. Additional information about Chapter
                 5 I and Executive Order I 17, including a Summary and a Q&A, is available at:
                                         httDs://www.state.n i us/treasury/purchase/forms.shtml

                 The required form and instructions for completion and submission to the Deputy Attomey General prior to the
                 finalization ofthe Retention Agreement are available for on the New Jersey Diyision ofPurchase and Property's
                 website, under the heading "Vendor Forms Required for Contract Award" at:
                                    https://www.state.nj. us/treasury/purchase/forms.shtml

                 Ifthe Special Counsel has a cuffently valid Two-Year Chapter 5l/Executive Order I l7 Vendor Certification it may
                 be submitted instead ofa new form.

                 Special Counsel is required, on a continuing basis, to report any contributions and solicitations Special Counsel
                 makes during thc term of the Retcntion Agreement, and any extension(s) thereof, at the time any such
                 contribution or solicitation is made. Failure to do so is a breach of the Retention Agreement.

                 Special Counsel=s failure to submit the form will preclude the Division ofLaw=s countersignature ofthe Retention
                 Agreement. The State Treasurer or his designee shall review the Disclosures submitted by the Speciai Counsel
                 pursuant 1o this section, as well as any other pertinent information conceming the contributions or reports &ereofby
                 the intended Special Counsel, prior to award, or during the term ofthe retentjon agreement.        Ifthe   State Treasurer
                 determines that any contribution or action by the Special Counsel violated Chapter 51 and EO I l7 the State Treasurer
                 shall disquali! the Special Counsel from award ofsuch contract. Ifthe State Treasurer or his designees determines
                 that any contribution or action constitutes a breach ofcontract that poses a conflict ofinterest, pursuant to Chapter 5l
                 or EO I 17, the State Treasurer shall disquaiify the Special Counsel from award ofsuch contract.




  Exlibit   A to all Office   ofAttorney ceneral, Division of Law Retention Agrce']|,ents ? /24/2OtB                  PaEe 2 of 6
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 22 of 33 PageID: 1524




          G.       Disclosure Requirement ofP,L,2005, c.271
                   Pursuant to P.L. 2005, c.2'l I (Chapter 271) every Business Entity contracting with the State is required to disclose its
                   (and its principals) political contributions within the immediately precedingtwelve (12) month period. No prospective
                   Special Counsel will be precluded from being retained by vinue ofthe information provided in the Chapter 271
                   disclosure, provided the form is fully and accuralely completed. Prior to being retained, the Special Counsel
                   anticipated to be selected will be required to submit Chapter 271 disclosures if the cost ofRetention Agreement is
                   anticipated to be in excess of $ I 7,500. This requirement is in addition to the requiremenls of Chapter 5 I and EO I t 7.
                   The form is available for your review at:
                                     hft p://www.state.ni.us/treasury/purchase/forms/CertandDisc2T06.pdf


   Il.    Special Counsel Certification

          A,   Source Disclosure Certification
               Special Counsel's execution ofthese Additional Tems to the Retention Agreement will confirm that Special Counsel
               agrees, in accordance with Executive Order 129 (2004) and N.J.S.A. 5234-13.2 G.L.2005, q. 92), that all services
               performed for the Retention Agreement shall be performed within the United States. In the event that all services
               performed for the Retention Agreement shall NOT be performed within the United States, Special Counsel shall send
               the Deputy Attomey General who executes the Retention Agreement a letter that states with specificity the reasons
               why the services cannot be so performed. Any such letter shall require review and approval pursuant to \LSA.
               52i34-14.2 priot to execution ofthis Retention Agreement or the delivery ofthe services which will not be performed
               within the US.


   III.   The Special Counsel acknowledges that the Retention Agreement is subject to the follolving terms and conditions:

          A. Breach of Requirements of Chapter 51 and Executive Order 117 (2008) (Also referred to as "Pay to Play
               Restrictions,"    N-[.S4. 19:44A-20.13 to -20.25, or Executive order 134(2004))
               In order to saf€guard the integrity ofState government procurement by imposing restrictions to insulate the negotiation
               and award ofState contracts, including retention agreements, Aom political contributions that pose the risk ofimproper
               influence, purchase of access, or the appearance thereof, the Legislature enacted P.L. 2005, c.5 I (codified at N.J.S.A.
               19:44A-20.13 to -20.25) (Chapter 51), onMarch 22,2005, effective retroactive to October 15, 2004, superseding the
               terms ofExecutive Order 134(2004). In addition, on September 24, 2008, Executive Order I l7 was issued and made
               effective on November 15,2008 (EO ll7) which set forth additional limitations on the ability ofexecutive branch
               agencies to contract with business entities that have made or solicited certain contributions.


               Thus, pursuant to the requirements ofChapter 5 I and EO I 17, it shall be a material breach of the terms ofthe Retention
               Agreement for Special Counsel to do any ofthe following during the term ofthe Ret€ntion Agreement:

               L           make or solicit a   cont bution in violation of the Chapter 5 I orEO Il7;

               2           knowingly conceal or misrepresent a contribution given or received;

               3           make or solicit contributions through intermediaries for the purpose of concealing or misrepresenting the
                           source of the contribution:

               l           make or solicit any contribution on the condition or with the agreement that it will be contributed to a
                           campaign committee or any candidate ofholder ofthe public oIIice ofGovernor, or ofLieutenant Govemor,
                           or to any State, county or municipal party committee, or any legislative leadership committee;

               l           engage or employ a Jobbyist or Special Counsel with the intent or understanding that such lobbyist or Special
                           Counsel would make or solicit any contribution, which if made or solicited by the business entity itsell would
                           subject that entity to the restrictions ofChapter     5l or EOllT;

               6           fund contributions made by third parties, including Special Counsels, attomeys, family members,              and
                           employees;


  Exhib it A to all 0m ce of Attomey General, Division of Law Retention Agre ements   7   /24   /2078                    Page 3   of6
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 23 of 33 PageID: 1525




             7.        €ngage in any exchange ofcontributions to circumvent the intent           of   the Chapter   5l or EO   I 17;or

             8.        directly or indirectly through or by any other person or means, do any act which would subject that entity to
                       the restrictions of the Chapter 5l or EO I 17.

         B. New Jersey Connict oflnterest Law
             The New Jersey Conflict oflnterest Law, N.J.S.A. 52: l3D-12 et seq. and Executive Order 189 ( 1988), prohibit certain
             actions by peffo[s or entities which provide goods or services to any State Agency. Specilically:

             L    No Special Counsel shall pay, ofler to pay, or agree to pay, either directly or indirectly, any fee, commission,
                  compensation, gift, gmtuity, or other thing ofvalue ofany kind to any State officer or employee or special State
                  oflicer or employee, as defined by N.J.S.A. 52:l3D-13b. and e., in the Department ofthe Treasury or any other
                  agency with which such Special Counsel transacts or offers or proposes to transact busjness, or to any membgr of
                  the immediate family, as defined by N.J.S.A. 52:l3D-13i., ofany such olfrcer or employee, or any pannership,
                  firm, or corporation with which they are employed or associated, or in which such officer or employee has an
                  interest within the meaning ofN.J.S.A. 52 l3D-13g.

             2.   The solicitation ofany fee, commission, compensation, gift, gratuity or other thing ofvalue by any State officer
                  or employee or special State officer or employee from any Special Counsel shall be reported in writing forthwith
                  by Special Counsel to the Anomey General and the Executive Commission on Ethical Standards.

             3.   No Special Counsel may, directly or indirectly, undertake any private business, commercial or entrepreneurial
                  relationship with, whether or not pursuant to employment, confact or other agreement, express or implied, or sell
                  any interest in such Special Counsel to, any State officer or employee or special State officer or employee having
                  any duties or responsibilities in connection with th€ purchase, acquisition or sale of any property or serviacs by
                  or to any Stat€ agency or any instrumentality thereof, or with any person, firm or entity \ryith which he is employed
                  or associated or in which he has an interest within the meaning ofN.J.S.A. 52: l3D-13g. Any relationships subject
                  to this provision shall be reported in writing fodhwith to $e Executive Commission on Ethical Standards, which
                  may grant a waiver ofthis restriction upon application ofthe State officer or employee or special State officer or
                  employee upon a finding that the present or proposed relationship does not present the potential, actuality or
                  appearance ofa conflict of interest.

            4.    No Special Counsel shall influence, or attempt to influence or     cause to be influenced, any State officer or
                  employee or special State officer or employee in his official capacity in any manner which might tend to impair
                  the objectivity or independence ofjudgment ofsaid officer or employee.

            5.    No Special Counsel shall cause or influence, or attempt to cause or influence, any State officer or employee or
                  special State officer or employee to use, or attempt to use, his official position to secure unwarranted privileges
                  or advantages for the Special Counsel or any other person.

            6.    The provisions cited above in paragraph H(I). through H(V) shall not be construed to prohibit a State officer or
                  employee or special State officer or employee from receiving gifts fiom or contracting with Special Counsel under
                  the same terms and conditions as arc offercd or made available to members of the general public subjecl to any
                  guidelines the Executive Commission on Ethical Standards may promulgate.

        C, Obligation to Maintain Records
            Special Counsel shall maintain all records for products and/or services delivered against the contract for a period of
            five (5) years from the date of final payment under the Retention Agreement unless otherwise specified in the
            Retention Agreement. Such records shall be made available to the State, including the Comptroller, for audit and
            review upon request.




  Additional Requirements for all Office ofAttomey General, Division of Law Retention Agreements 7/24/2018                Page 4   of6
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 24 of 33 PageID: 1526




   D.   Affirmative Action and Equal Employment Requirements:
             Pursuant to  LI-L\]a l7:27-3.5 Special Counsel agrees that:
              l.   Special Council or its or subcontractor, where applicable, rvill not discrirninate againsl any employee or applicant
                   for employmert because ofage, race, creed, color, national origin, ancestry, marital status, affectional or sexual
                   oricntation, gender identity or expression, disability, nationality or sex. Except with respcct to afl'ectional or
                   sexual orientation arrd gender identity or expression, Special Counsel will ensure that equal employment
                   opponunity is afforded to such applicanls in recruitnrent and employnrent, and that all enrployees are trealed
                   during employment, without regard to their age, race, creed, color, national origin, ancestry, marital status,
                   affectional or sexual orientatior, gender identity or expression, disability, natiouality or sex. Such equal
                   employment opportunity shall include, but not be limited to, the following: employment, upgrading, demotion,
                   or transter; recruitment or recruitment advertising; layoff or termination; rates of pay or other forms of
                   compensation; and selection fortraining, including apprenticeship. Special Counsel agreesto post in conspicuous
                   places, available to employees and applicants for employment, notices to be provided by the public agency
                   compliance ollicer setting forth provisions ofthis nondiscrimination clause;

             2.    Special Counsel or subcontractor, where applicable, will, in all solicitations or advertisements for employees
                   placed by or on behalf of Special Counsel, state that all qualified applicants will receive consideration for
                   employntent lvithout regard to age, race, creed, color, national origin, anceslry, marital stalus, affectional or
                   sexual orientation, gender identity or expression, disability, nationality or sex;

             3.    Special Counsel or subcontractor will send to each labor union, with which it has a collective bargaining
                   agreement, ifany, a notice, to be provided by the agency contracting officer, advising the labor union ofthe
                   Special Counsel's conrmitments under this chapter and shall post copies of the notice in conspicuous places
                   available to employees and applicants for employment; and

             4.    Special Coursel or subcontractor, where applicable, agrees to comply rvith any regulations promulgated by the
                   Treasurer pursuant to N.J.S,A.l0:5-3 I et seq., as amended and supp lemented from time to time. and cod ified at
                   N.J.A.C. l7:27-       l.I   et seq.

             Further, puNuant to N.l.A.C. 17l-27-3,7, Special Counsel agrees that:
             l. Special Counsel and its subcontractor, if any, agrees to make good faith efforts                to meet targeted county
                  en:ploynrent goals established in accordance with \Ll=AJl 17:27-5.2.

                   Special Counsel and its subcontmctor, if any, agrees to inform in writing its appropriare recruitnrent agencies
                   including, but not limited to, employment agencies, placement bureaus, colleges, universities, and labor unions,
                   rhar it does not discriminate on the basis ofage, race, creed, color, national origin, ancestry, marital slatus,
                   affectional or sexual orientation, gender identity or expression, disability, nationality or sex, and that it will
                   discontinue lhe use ofany recruitment agency rvhich engages in direct or indirect discriminatory practices.

                   Special Counsel and its subcontractor, ifany, agrees to revise any of its testing procedures, if necessary, to assure
                   that all personnel testing contbnns with the principles ofjob-related testing, as established by the statutes and
                   court decisions ofthe State of New Jersey and as established by applicable Federal larv and applicable Federal
                   court decisions.

             I     ln conforming with the targeted ernployment goals, Special Counsel and its subcontractor, ifany. agrees to revierv
                   all procedures relating to transfer, upgrading, downgrading and layoff to ensure that all such actions are taken
                   without regard to age, race, creed, color, nationalorigin, ancestry, marital status. affectional or sexual orientalion,
                   gender identity or expression, disability, nationality or sex, collsistent with the statutes and court decisions ofthe
                   State of New Jersey. and applicable Federal law and applicable Federal coun decisions.




  Addjtional Requirements for   aU   offce ofAttomey Ceneral, Division of [,aw Retention ASreements 7/24/2018         Page 5   of6
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 25 of 33 PageID: 1527




   IV.   Spccial Counsel is hereby notifie(l ofthe following:

         A. Chapter 271 Annual Disclosure Statement Filing Requirement
            lf   Special Counsel receives contracts in excess of$50,000 from a public entity during a calendar year, Special Counsel
            is responsible to file an annual disclosure statement on political contributions with the New .lersey Election Law
            Enforcement Commission (ELEC), pursuant to N.J.S.A. 19:44A-20.13 (P.L. 2005, q 271, section 3) It is Special
            Counsel=s responsibility to determine if filing is necessary. Failure to so file can result in the imposition of fi nancing
            penalties by ELEC. Additional information about this requirement, and the form to be filed is available from ELEC
            at (888) 3 l3-3532 or httDs://www.elec.ni.sov/pay2Dlaylform.html


         B. Set-off for State Taxes
             Pursuant to N.J.S.A. 54:49-19 et seq. (P.L. 1995, cl59), and notwithstanding the provision of any other law to the
             contrary, whenever any taxpayer, partnership or S corporation under contract to provide goods or services or
             construction projacts to the State ofNew Jersey or its agencies or instrumentalities, including the legislative and
            judicial branches of State govemment, is entitled to payment for those goods or services at the same time a taxpayer,
             partner or shareholder ofthat entity is indebted for any State tax, the Director ofthe Division ofTaxation shall seek
             to set off so much ofthat payment as shall be necessary to satisry the indebtedness. The amount set-offshall notallow
            for the deduction ofany expense or other deduction which might be attributable to the taxpayer, partner, or shareholder
            subject to set-off under this Act.

            The Director ofthe Division of Taxation shall give notice of the set-off to the taxpayer, partner or shareholder and
            provide an opportunity for a hearing within thify (30) days ofsuch notice underthe procedures for protests established
            under N.J.S.A. 54:49- 19. No request for conference, protest, or subsequent appealto the Ta-\ Court from any protest
            shall stay the collcction ofthe indebtedness.

         C. Diane B. Allen Equal Pay Act
            The Diane B. Allen Equal Pay Act, L. 2018, c. 9, requires State contractors providing professional services to the
            State or a State entity to file information about its employee pay practices with the New Jersey Department ofLabor
            and Workforce Development, Information about the Act and the repofiing requirement is available
            at: hftDS://ni.gov/labor/ ualDav/eoualDaY.html




  Special Counsel hcreby agrecs to these Additional Term and Conditions:


     Special Counsel Signature:


         Special Counscl Name:


          Special Counsel Firm:


                              I)a te




  Additional RequireDents for all Omce ofAttomey Ceneml Division oflaw Retention ASreements 7/24/2018             Page 6   of6
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 26 of 33 PageID: 1528




                                 F.xLrrBrr B   -   CovriR   SHEET'
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 27 of 33 PageID: 1529




                                   CovERSHEET, AGREEMENT AND CERTrFrcAroN FoR
                                   STATE OF NEw JERSEY DEPARTMENT oF LAw & PUBI,IC SAFETY, DIvISION OF LAW
                                   PRoposAr- FoR SpECIAL CoLnJSDL DESTGNATToN




     Name and lssue Date of Special Counsel RFQ to which you are responding:




     Firm Name:

     Firm Address:




     Number of Attomevs in the Firm

     Attomey to Contact for this Proposal:

     Telephone Number of Contact for this Proposal:

     Email Address ofContact for this Proposal:


                                           ACREEMDNi' AND CLRrr jrcATroN

              By submitting this proposal, I agree, on behalfofmy firm, that my firm will abide by the Outside
     Counsel Guidelines available at: htlp://www.nj.eov/oaqllaw/rfqs.htm and with any updates thereto
     during the term ofa Special Counsel Designation and in the event that my firm is retained by the Division
     of Law.

             By submitting this proposal, I understand that in the event that my firm is selected and receives a
     Special Counsel Designation, the Special Counsel Designation is not a guarantee that my firm will be
     retained for any matter.

            By submitting this proposal, I agee that in the event that my firm receives a Special Counsel
     Designation and is retained, my firm shall bill at the rates [set forth in the RIQ/set forth in the Special
     Counsel Designation], and that the rates shall not increase during the term ofthe Special Counsel
     Designation.

             The information in this proposal is true and accurate has been reviewed by me and is true and
     accurate to the best of my knowledge.

             By submitting this proposal, I warrant that I have the authority to bind my firm to the Proposal
     submitted and to any retention my firm may receive as a resuh.




     Signature of Contact Attorney                                                Date
Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 28 of 33 PageID: 1530




                                 EXHIBfT C _DIVERSITY QUES'I.]oNNAIRE
                      Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 29 of 33 PageID: 1531


               Or,prcn oF THE AlronNBy GBNBnar
               Dr,paRTrrBNT oF Lerv aNo Pusllc Sepntv
               2018 Oursror CouNsBr D rr,rsRsrt"v QUnSIIoNNAJRE
The Of{ice of the Attorney General/Department of Law and Public Safety recognizes diversiry and inclusion as a core value that strengthens our abiliqr to
serve the people of New Jersey. We beleve that an analysis of the participation and roles of certain groups that have historically been underreptesented in
the legal profession is of particular importance to the Department. To that end we are asking the private practice law firms that we engage to complete rhis
survey, so that we may benchmark and track information about diversiry and inclusion among out outside counsel.




INs:rnuctroNs:
    1.   Applicable Period. Except     as otherwise noted, please provide   information limited to your law firm's NewJersey Based Attorneys, current       as   of
         January'01,2018

    2.   Voluntarily Self-Repotted Data Only. Ali categories of reporting in this survey are limited to information that has been voluntarily self-reported
         to your hrm by your firm's attorneys whereby they identi$, themselves as being within a patticular demographic group ("Identi$r"), i.e. Gender,
         Race or Ethnicity categories, LGBTQIA, or having a Disabiliry.


    3.   Race/Ethnicity. For    easeof repotting, the race and ethniciry categories tequested in the chart below are consistent with the categories established
         by the United States Equal Employment Opportunity Commission for mandatory reporung by certain employers. Detailed descriptions of the
         relevant Race/Ethnicity categories are available wia                                         1 unrc   200Tinstruction

    4.   LGBTQIA. The category "LGBTQIA" in the chart below refers to individuals who Identi$,           as lesbian, gay, bisexual, transgender,
         queer/questioning, intersex or asexual.

    5. Disability.    The category "Disability" in the chart below refers to individuals who Identi$, as having a Disabrjrty. As used herein, "Disability"
         with respect to an individual is dehned consistently with 28 CFR 35.108(a)(1)(i): "a physical or mental impairment that substantizlly limits one or
         more of the major )ife activities of such individual."

    6.   'T',Iew Jetsey Based Attorneys" means attorneys who ate based in NewJersey who have an ownership interest in and/or rvho are employed by
         your Iaw firm. Do p1 include temporary,per dien or contzct attorneys in your responses. For the purposes of this dehnition, "based in New
         Jersey" means that the primary rvorkplace location for the attorney is NewJersey, ra. the law frrm office where the attorney performs the greatest
         amount of work time, as compared with any other of your law firm's offices, is located in NewJersey.

    7.   Multiple Categories. If an attorney fits more than one of the requested categories, please count     such individual in all   of the applicable categories
                                                                                                                                                           1lP r!\
                     Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 30 of 33 PageID: 1532



8. Numerical     Data Responses. Please provide numerical data in response to the charts, entering "0" whete the number is zero. If the requested
     information is not applicable to your Frrm, please enter "N/A" as your response.


9.   Definitions. As used herein:
        a. "Equity Partner" means an attorney who has the tide Partner, Shareholder, Membet, Principal or another similar tide, who has an
             ownership interest in the law 6rm.
        b. "Non-Equity Partner" means an attolney who has the tide Patner, Shareholder, Member, Principal or another sirnilar tide, who is
             employed by the htm but has no ownership intetest in the law 6rm.
        c. "Counsel" means an attorney who has the tide of Counsel, Senior Counsel, Of Counsel, Special Counsel, Senior Attorney, or another
             sirnilar tide and is not an associate, Equity Partner or Non-Equity Partner, and who is a permanent, salaried employee of the firm and not   a
             tempofary or contract attofney.
        d. "Associate" means an attorney who has the tide of Associate, Attorney, or othe! sirnilar tide, and ii not an Equity Partner, Non-Equity
              Partner or Counsel.
         e.   "Minority-Owned Fitm" means your Iaw firm is at least 51 percent owned, controlled, operated, and managed by an individual or
              individuals who are "minority group members," as such term is defined by the National Minodty Supplier Development Council
              (s   ee, h
         i    "Women-Owned Firm" means your law hrm           is at least 51 percent owned,   controlled, operated, and managed by a woman or
              women.




                                                                                                                                                 2lPr!,
                          Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 31 of 33 PageID: 1533


GSNBnar-           FInlr INToRMATIoN
  1.   I,'irm N

 2.    Name of Head of Firm (e.g. Managing Partner, Chairperson)



 3.    Person Responsible fot Completion o[ Survey

       Name:




       Email Addrcss

       Telephooe Number:



 4.    Please indicate the mrmber       of attorneys employed by your law ftrm on          a full-time basis

           a.     Firm wide:

           b.     In the US:

                  lo NewJersey:     _

  5.   Is yow law fum        Minority-Orvned?                tl \-E,S                  CNO
           a. Ifyes, please indicate if it is certified as such? !                  YES          fl   NO

           b.     If   yes, please list the name   of the certifying enrity:



  6.   Is your law lum       Women-Owned? !                     \aES           trNo
           a. If yes, please indicate if it is certified as such?              f]   \,ES         fl   NO

           b. If yes, please List the namc of the certifying entity:

                                                                                                                3 I' r,   .
                                          Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 32 of 33 PageID: 1534


DrurocrutpHrc INFoRMATIoN
Please provide the information sought in the chart below.
                                                                                                                                                                                     .I'OTAL
                                                                            RACE       oT   ETTINICITY                                       GENDER
                                                                                                    Nativc
JOB        TITLE                                                            BIack or
                                                                                                              Two
                                                    tlispanic   WLitc                                                                                  LG BTQIA       DTSABTLTI'\'
                                                                                                              lvtorc
                                                                                                              Raccs
                                                                                                    lJltivc
ALL ATTORNEYS Fl RM-\I{DE                            - # of NJ Based    Attoroeys *'ho held the folto',vilg posirions as of Januaq       1, 2018

E,(]UIlY PARTNERS
                                                                                                                                                         -- -- --   f--   ---*
NON.EQUITY P,\RfNIJ,RS
COU\S].]I-
.\ssocl.\'fIs
FIRM LEADERSHIP                           - # NJ Bascd Attorneys u'ho sercd in leadcrship      positioos as ofJaouary l, 2018
N'I   A   NA (;   I.] N,l   ENT COI!'1N,ITruI:,II
                       governing cornmittcc)

                       YS IN.CH,\RGE
OII FIRM oFFICF-S
                                                                                                                                 I                 I
(for fums having multiple offrces)                                                                                                                 I



DEPARTMENT HEADS
                                                                                                                                                   I
(for 6rm-wide departmeots drat
rrclude multiple practice groups
aod/or of6ces)
                                                                                                                                                   1



PRACTICE GROUP LEADERS
(for specialized areas ofpractice
s,rthin larger departmenrs)

Hluu o|FICE                    I-UADERS
(ocal departmental or pracuce group)
FI ITM-WIDE COMMI'I-TEE HI]AD
                                                                         t__--__|--t    I
(top-most committee leadership role)                                                            i

                                                                                                l
PARTNER COMMITT]],E
                                                                                                l
(decides entry to partnership)

COMPENSATION COMMITTEE
(decides attomey compcnsation)

   TRINGPARTNER(S)
                                                                                                                                     I
(final deckion makilg authority for
                                                                                                                                     I
ncw attorney hinng)


                                                                                                                                                                                     411'.i1.
                            Case 2:20-cv-19047-JXN-ESK Document 41-25 Filed 07/30/21 Page 33 of 33 PageID: 1535


                                                                      RACE       oT       ETHNICITY                          GI]NDER                                                          TOTAL
                                                    I                                             Nativc
                                                                                                            Trvo
JOB TlTt-I-l                                                          Black or
                                       ltistani.    I
                                                    l
                                                        wh
                                                                                                    ot                                Mct     I-G B',r' Qr    Il   l s   AIl tl-   lt'Y
                                                                                                            Morc
                                                                                                  Alaskan
                                                                                                  Nrtivc
                                                    l
 PRONIOTIONS        -   # of NJ Based Artorrrcys wlto rr'ere prourotcd dudog the 1-ycar period crrding Janrrary    1, 2018

 ASSOCIA'I'E TO   EQLITY
                                                   iI         I                                                                   I

 PARTNER
 ASSOCIATE TO NON.EQUITY
 PA]tTNER
 ASSOCIATE TO COUNSEL
          -I'O
    UNSEL      EQUITY
 PARTNER
 COUNSEL TO NON.EQUITY
 PARN'I'ER

 ATTRITION      -   # of NJ Based Attorneys v'ho Icft the 6rm (rvlrether voluntarily or othenvise) during the 1-vear period entling January    1, 2018

 EQLJIIY PARTNERS
r NON-EQUITY    PARTNERS

 COUNSEL
                                                                                  t
 ASSOCIA-I'US                                                                     I          1-
                                                                                  -L


 N E\V I-IIRES - # of NJ Based Auorncys who rvcrc hited by thc fum druiog the l-yenr period cndingJanrrary              1, 2018

 EQUITY PAIIfNT.]RS
 NON.EQUITY PARTNER*S
                                                                  l              -i
 COUNSEL
 aisoiiaias -
                                                                                   I
                                                                                 --l-
                                                                                             l
 PART TIME ATTORNEYS              - # of NJ Bascd       Attorneys who regularly rvorked ofl a part-lime schedule dudug the l-year period endilg Januaa       1, 2018

 EQUITY PARTN.ERS
                                                                                  i          I                                                                                            I
         UITY P^RTNERS
 COUNSEL
 ASSOCIATES                                                                           i




                                                                                                                                                                                              51r,x1,.
